Citation Nr: 1411467	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-44 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left inferior turbinate septoplasty and bilateral inferior turbinate cauterization.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The Veteran served on active duty from October 1988 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of this hearing is of record.

For the reasons stated below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board finds that further development is required in order to comply with the duty to assist.

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or 

qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and 

(i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

38 C.F.R. § 3.361(d).


The Veteran essentially contends that he developed disability/additional disability as a result of a November 2006 surgical procedure at the Palo Alto VA Medical Center (VAMC) which included inferior turbinate septoplasty and bilateral inferior turbinate cauterization.  He maintains, in part, that a disproportionate amount of tissue was removed from his right nostril, and that one of three turbinates of his right nostril was completely destroyed as a result of this procedure.  Further, he described current problems/symptoms to include of his nose and throat that he attributed to this procedure, and that he was being treated for such at the Fresno Veterans Hospital.  See Transcript pp. 3-5.

The Board observes that the evidence available for its review, to include the Virtual VA system, does not appear to contain any of the recent treatment records from the Fresno Veterans Hospital.  As the case was denied below, at least in part, on the basis that there was no disability as a result of the November 2006 surgical procedure at the Palo Alto VAMC, the Board finds that these records appear relevant to this case.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.



The Board also observes that a VA medical opinion was promulgated in December 2008 regarding this case based upon review of the VA claims folder.  However, this opinion concluded, in part, that the Veteran had no disability following the November 2006 surgical procedure, and the Veteran has described current problems/symptoms and treatment thereof.  Further, this opinion appears to be based, at least in part, on the findings of a May 2007 post-surgical evaluation.  However, at his hearing the Veteran criticized the adequacy of his post-surgical evaluation.  See Transcript p. 8.  As such, the Board finds that the Veteran should be accorded a VA examination which does included a physical evaluation of his purported residuals, and an opinion that addresses whether he is entitled to compensation under 38 U.S.C.A. § 1151.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further notes that the clinical notes generated prior to the November 2006 surgical procedure at the VAMC reflect that the Veteran was informed of the goals and risks of the surgery and that he elected to proceed.  Further, the Veteran himself acknowledged at his August 2013 hearing that he consented to the procedure on both nostrils.  See Transcript pp. 3-4.  However, copies of the informed consent documents are not contained within the claims folder.  Generally, all VA patient care shall be carried out only with the full and informed consent of the patient.  See 38 C.F.R. § 17.32.  Thus, all informed consent documentation that was prepared in connection with these procedures must be obtained and reviewed by a medical professional to determine if the Veteran was appropriately informed of foreseeable risks

Accordingly, the case is REMANDED for the following action:


1.  Contact the Palo Alto VAMC and request all informed consent documentation pertaining to the Veteran's November 2006 surgical procedure.  If these records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Obtain the names and addresses of all medical care providers who have treated the Veteran for the purported complications from the November 2006 VA surgery since that procedure.  After securing any necessary release, obtain those records not on file.

Even if the Veteran does not respond, follow-up on his account of treatment through the Fresno Veterans Hospital as described at his August 2013 hearing.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate his 38 U.S.C.A. § 1151 claim regarding the November 2006 surgical procedure at the Palo Alto VAMC.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner must state whether the Veteran has any additional disability from the November 2006 surgical procedure, including, but not limited to, the complaints of nasal and throat problems described at his August 2013 hearing.  All clinically indicated studies must be accomplished. 

If the examiner finds that the Veteran does have additional disability from the November 2006 surgical procedure, he or she must indicate whether the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment. 

The examiner must then discuss whether any additional disability was proximately caused by an event not reasonably foreseeable, and whether risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  The examiner must consider any informed consent documentation and opine as to whether the Veteran was appropriately informed of the risk of additional disability. 

The examiner must provide a complete rationale for any conclusions reached, to include, as appropriate, citation to specific evidence of record and/or medical authority.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the September 2009 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


